EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Daniel Kim on 1/24/22.
The application has been amended as follows:
1. (Currently Amended) A neuromorphic device comprising:
a neuron block including a plurality of neurons connected by a plurality of synapses to perform generation and operation of spikes;
a spike transmission circuit configured to generate a non-binary transmission signal, including a transmission packet, based on a plurality of transmission spike signals output from the neuron block and configured to transmit the non-binary transmission signal to a transfer channel, the non-binary transmission signal     including information on transmission spikes included in the plurality of transmissionspike signals; and
a spike reception circuit configured to receive a non-binary reception signal from the transfer channel and configured to generate a plurality of reception spike signals including reception spikes based on the non-binary reception signal to provide the plurality of reception spike signals to the neuron block, the non-binary reception signal including information on the reception spikes,
wherein the transmission packet includes a header, the header including an identifier of the neuron block generating the transmission spikes, and a payload including timing information for the transmission spikes,
the spike transmission circuit is configured to generate the transmission packet based on the information on the transmission spikes, to generate header parity bits by  and

the non-binary transmission signal has four voltage levels that are mapped to two-bit data, such that the header and the header parity bits are disposed at a first bit of the two-bit data and the timing information and the spike parity bits are disposed at a second bit of the two-bit data.

14. (Currently Amended) A neuromorphic system comprising:
a plurality of neuromorphic devices; and
a transfer channel configured to electrically connect the plurality of neuromorphic devices,
wherein each of the plurality of neuromorphic devices comprises:
a neuron block including a plurality of neurons connected by a plurality of synapses to perform generation and operation of spikes;
a spike transmission circuit configured to generate a non-binary transmission signal, including a transmission packet, based on a plurality of transmission spike signals output from the neuron block and configured to transmit the non-binary transmission signal to the transfer channel, the non-binary transmission signal including information on transmission spikes included in the plurality of transmission spike signals; and

wherein the transmission packet includes a header, the header including an identifier of the neuron block generating the transmission spikes, and a payload including timing information for the transmission spikes,
the spike transmission circuit is configured to generate the transmission packet based on the information on the transmission spikes, to generate header parity bits by performing error correction code (ECC) encoding with respect to the header, and to generate spike parity bits by performing ECC encoding with respect to the payload, and

the non-binary transmission signal has four voltage levels that are mapped to two-bit data, such that the header and the header parity bits are disposed at a first bit of the two-bit data and the timing information and the spike parity bits are disposed at a second bit of the two-bit data.


a neuron block including a plurality of neurons connected by a plurality of synapses to perform generation and operation of spikes;
a spike transmission circuit configured to generate a pulse amplitude modulation (PAM) transmission signal based on a plurality of transmission spike signals  output  from  the  neuron  block  and  configured  to  transmit  the  PAM transmission signal to a transfer channel; and
a spike reception circuit configured to receive a PAM reception signal from the transfer channel,
wherein the spike transmission circuit comprises:
a spike converter configured to generate transmission spike data including timing information of transmission spikes based on the plurality of transmission spike signals output from the neuron block;
a packetizer configured to generate a transmission packet based on the transmission spike data, the transmission packet includes a header, the header including an identifier of the neuron block;
an error correction code (ECC) encoder configured to generate header 
to the header and [[the]]a payload of the transmission packet; and
a modulator configured to modulate the transmission packet to generate the PAM transmission signal, and



a demodulator configured to demodulate the PAM reception signal to generate a reception packet;
a depacketizer configured to generate, based on the reception packet, reception spike data including timing information of the reception spikes; and
a spike generator configured to generate a plurality of reception spike signals based on the reception spike data,
wherein the PAM transmission signal has four voltage levels that are mapped to two-bit data, such that the header and the header party bits are disposed at a first bit of the two-bit data and the timing information and the spike parity bits are disposed at a second bit of the two-bit data.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5 and 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or fairly suggest a neuromorphic device/system as defined in claims 1, 14 and 20, the device/system including a neuron block to perform generation and operation of spikes and a spike transmission circuit configured to generate a non-binary/ PAM transmission signal, including a transmission packet having a header and a payload, based .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Alhussien et al. U.S. Patent App. Pub. No. 2013/0145238 disclose an encoding and decoding system where Gray mapping is employed, and where MSB data and LSB data have their own ECC code parity bit areas (see Fig. 7, ¶ [0060]).




Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID B LUGO/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        1/24/2022